Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-9, 11-14 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 Meeting #89 R1-1707729; Title: Multiplexing between PDCCH and PDSCH for various data durations; Agenda Item: 7.1.3.1.3; Source: AT&T; Document for: Discussion/Approval; Location and Date: Hangzhou, TR. China 15th - 19th May 2017, consisting of 6-pages (cited in Applicant’s IDS filed on May 13, 2020) (Hereafter, R1-1707729) in view of Lin et al. (US 2020/0077433), and further in view of Pelletier (US 2018/0332605).

Regarding claim 1, R1-1707729 discloses a method of operating a user equipment (R1-1707729, page 1, boxed section, line 2, UE) in a radio access network (R1-1707729, page 1, Introduction, lines 1-2, LTE, New Radio (NR)), the method comprising: 
determining, based on a predefined symbol configuration (R1-1707729, page 5, Section 6, transmission type and duration scheduled using DCI formats), a starting symbol of a scheduled transmission (R1-1707729, page 5, Section 6, OFDM starting symbol of a mini-slot could be indicated by bits in the scheduling DCI) carrying uplink control information comprising Hybrid Acknowledgement Repeat Request, HARQ, feedback (R1-1707729, page 3, Section 3, HARQ ACK/NACK operation scheduling using mini-slots) in a transmission timing structure, the transmission timing structure representing a time interval corresponding to a substructure of a slot and comprising a plurality of symbols (R1-1707729, page 5, Section 6, NR can adapt the TTI duration by changing the number of OFDM symbols in a mini-slot; transmission duration of a mini-slot based transmission can be signaled as an integer number of mini-slots; OFDM starting symbol of a mini-slot could be indicated by bits in the scheduling DCI), the predefined symbol configuration indicating a set of more than one symbol, the starting symbol being selectable from the set based on control signaling indicating which symbol of the set of more than one symbol is to be used as the starting symbol (R1-1707729, Fig. 1; page 5, Section 6, OFDM starting symbol of a mini-slot could be indicated by bits in the scheduling DCI [starting symbol of a mini-slot is 
transmitting the uplink control information based on the determined starting symbol (R1-1707729, Fig. 1; page 5, Section 6, last paragraph, indication of duration (symbols) of data transmission).

R1-1707729 does not explicitly disclose, but Lin does disclose that the configuration is for a transmission on a Physical Uplink Control Channel, PUCCH (Lin, paragraphs [0069]-[0070], PUCCH).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the mini-slots on the PUCCH of Lin.  The motivation to combine the references would have been to efficiently schedule communications.

R1-1707729 does not explicitly disclose, but Pelletier discloses the symbol configuration being at least in part semi-persistently configured (Pelletier, paragraph [0097], symbol-based TTI duration; paragraph [0099], TTI durations based on semi-persistent grant or assignment).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use semi-persistent grant, as in Pelletier in the invention of R1-1707729.  The motivation to combine the references would have been to efficiently schedule communications.


Claims 2 is rejected under substantially the same rationale as claim 1. 

claim 3, R1-1707729 discloses a method of operating a network node (R1-1707729, page 1, Introduction, line 1, NB IoT) in a radio access network (R1-1707729, page 1, Introduction, lines 1-2, LTE, New Radio (NR)), the method comprising: 
configuring a user equipment (R1-1707729, page 1, boxed section, line 2, UE) with a predefined symbol configuration (R1-1707729, page 5, Section 6, transmission type and duration scheduled using DCI formats), the symbol configuration indicating a starting symbol of a scheduled transmission (R1-1707729, page 5, Section 6, OFDM starting symbol of a mini-slot could be indicated by bits in the scheduling DCI) carrying uplink control information comprising Hybrid Acknowledgement Repeat Request, HARQ, feedback (R1-1707729, page 3, Section 3, HARQ ACK/NACK operation scheduling using mini-slots) in a transmission timing structure, the transmission timing structure representing a time interval corresponding to a substructure of a slot and comprising a plurality of symbols (R1-1707729, page 5, Section 6, NR can adapt the TTI duration by changing the number of OFDM symbols in a mini-slot; transmission duration of a mini-slot based transmission can be signaled as an integer number of mini-slots; OFDM starting symbol of a mini-slot could be indicated by bits in the scheduling DCI), the predefined symbol configuration indicating a set of more than one symbol, the starting symbol being selectable from the set based on control signaling indicating which symbol of the set of more than one symbol is to be used as the starting symbol (R1-1707729, Fig. 1; page 5, Section 6, OFDM starting symbol of a mini-slot could be indicated by bits in the scheduling DCI [starting symbol of a mini-slot is selected from the set of symbols in the slot]), the predefined symbol configuration further indicating a duration of the scheduled transmission in number of symbols (R1-1707729, Fig. 1; page 5, Section 6, last paragraph, indication of duration (symbols) of data transmission); and  
receiving the uplink control information based on the determined starting symbol (R1-1707729, Fig. 1; page 5, Section 6, last paragraph, indication of duration (symbols) of data transmission).



R1-1707729 does not explicitly disclose, but Pelletier discloses the symbol configuration being at least in part semi-persistently configured (Pelletier, paragraph [0097], symbol-based TTI duration; paragraph [0099], TTI durations based on semi-persistent grant or assignment).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use semi-persistent grant, as in Pelletier in the invention of R1-1707729.  The motivation to combine the references would have been to efficiently schedule communications.


Claims 4 is rejected under substantially the same rationale as claim 3.

Regarding claim 5, R1-1707729 in view of Lin, and further in view of Pelletier discloses the method according to claim 1, wherein the predefined symbol configuration is further: configured with Radio Resource Control layer control signaling; (R1-1707729, page 5, Section 7, RRC configured).

Regarding claim 6, R1-1707729 in view of Lin, and further in view of Pelletier discloses the method according to claim 1, wherein the scheduled transmission represents transmission on a shared physical channel (R1-1707729, page 1, Introduction, lines 1-2, DL-SCH/UL-SCH; boxed section, Data Channel (PDSCH, PUSCH) duration and starting position).

Regarding claim 7, R1-1707729 in view of Lin, and further in view of Pelletier discloses the method according to claim 1, wherein the starting symbol is determined in relation to a structure reference symbol of the transmission timing structure (R1-1707729, Fig. 1; pages 3-4, Section 4, first symbol of mini-slot could be the first symbol of the MBSFN region of an MBSFN subframe; or PDCCH at the beginning of a slot could schedule several mini-slot PDSCHs later in the same slot).

Regarding claim 8, R1-1707729 in view of Lin, and further in view of Pelletier discloses the method according to claim 1, wherein the transmission timing structure comprises a control region covering a configurable number of symbols (R1-1707729, Fig. 1; pages 1, Section 1,slot duration scales with numerology as the number of symbols per slot is fixed for constant CP overhead; page 5, Section 7, PDCCH monitoring occasions are RRC configured, in terms of symbols).

Regarding claim 9, R1-1707729 discloses in view of Lin, and further in view of Pelletier the method according to claim 1, wherein the duration of a symbol of the transmission timing structure is dependent on a numerology, wherein the numerology is configurable (R1-1707729, page 5, Section 6, NR can adapt the TTI duration by changing the number of OFDM symbols in a mini-slot; transmission duration of a mini-slot based transmission can be signaled as an integer number of mini-slots; OFDM starting symbol of a mini-slot could be indicated by bits in the scheduling DCI).

Regarding claim 11, R1-1707729 in view of Lin, and further in view of Pelletier discloses the method according to claim 1, wherein the starting symbol is additionally determined based on downlink control information (R1-1707729, page 5, Section 6, OFDM starting symbol of a mini-slot could be indicated by bits in the scheduling DCI).

Regarding claim 12, R1-1707729 in view of Lin, and further in view of Pelletier discloses the method according to claim 1, wherein the predefined symbol configuration is at least one of part of and signaled in, a resource configuration (R1-1707729, Fig. 1; page 5, Section 7, PDCCH monitoring occasions are RRC configured, in terms of symbols).

Regarding claim 13, R1-1707729 in view of Lin, and further in view of Pelletier discloses the method according to claim 1, wherein at least one of the predefined symbol configuration and an associated resource configuration is valid for a duration of a plurality of transmission timing structures (R1-1707729, page 5, Section 6, paragraph 1, aggregation of slots, transmission duration signaled as an integer number of slots and mini-slots).

Claims 14 is rejected under substantially the same rationale as claim 1.  Lin further discloses a non-transitory computer storage medium storing executable instructions that, when executed, cause processing circuitry to at least one of control and perform a method (Lin, paragraph [0039], memory storing instructions).

Claim 16 is rejected under substantially the same rationale as claim 5.

Regarding claim 17, R1-1707729 in view of Lin, and further in view of Pelletier discloses the method according to claim 6, wherein the shared physical channel is one of a physical uplink shared channel and a physical downlink shared channel (R1-1707729, page 1, Introduction, lines 1-2, DL-SCH/UL-SCH; boxed section, Data Channel (PDSCH, PUSCH) duration and starting position).

claim 18, R1-1707729 in view of Lin, and further in view of Pelletier discloses the method according to claim 6, wherein the starting symbol is determined in relation to a structure reference symbol of the transmission timing structure (R1-1707729, Fig. 1; pages 3-4, Section 4, first symbol of mini-slot could be the first symbol of the MBSFN region of an MBSFN subframe; or PDCCH at the beginning of a slot could schedule several mini-slot PDSCHs later in the same slot).

Regarding claim 19, R1-1707729 in view of Lin, and further in view of Pelletier discloses the method according to claim 7, wherein the structure reference symbol of the transmission timing structure is a first symbol of the transmission timing structure (R1-1707729, Fig. 1; pages 3-4, Section 4, first symbol of mini-slot could be the first symbol of the MBSFN region of an MBSFN subframe; or PDCCH at the beginning of a slot could schedule several mini-slot PDSCHs later in the same slot).

Regarding claim 20, R1-1707729 in view of Lin, and further in view of Pelletier discloses the method according to claim 7, wherein the structure reference symbol of the transmission timing structure is a symbol of a control region within the transmission timing structure (R1-1707729, Fig. 1; pages 3-4, Section 4, first symbol of mini-slot could be the first symbol of the MBSFN region of an MBSFN subframe; or PDCCH at the beginning of a slot could schedule several mini-slot PDSCHs later in the same slot).

Regarding claim 21, R1-1707729 in view of Lin, and further in view of Pelletier discloses the method according to claim 13, wherein the duration of the plurality of transmission timing structures is at least 5 transmission timing structures (R1-1707729, page 5, Section 6, paragraph 1, aggregation of slots, transmission duration signaled as an integer number of slots and mini-slots).




Claim(s) 1-9, 11-14 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0288744) in view of Lin et al. (US 2020/0077433) , and further in view of Pelletier (US 2018/0332605).

Regarding claim 1, Wang discloses a method of operating a user equipment in a radio access network (Wang, paragraph [0016], mobile device of a wireless communication service), the method comprising: 
determining, based on a predefined symbol configuration (Wang, paragraph [0023], the information can be transmitted on the DCI), a starting symbol of a scheduled transmission (Wang, paragraph [0054], 5G PDSCH starting symbols and ending symbols in mini-slot embodiments in a signaling design scheme for configuring PDSCH RE mapping) carrying uplink control information comprising Hybrid Acknowledgement Repeat Request, HARQ, feedback transmission (Wang, paragraph [0037], DCI can carry information about scheduling grants for HARQ) in a transmission timing structure, the transmission timing structure representing a time interval corresponding to a substructure of a slot and comprising a plurality of symbols (Wang, paragraph [0054], 5G PDSCH starting symbols and ending symbols in mini-slot embodiments in a signaling design scheme for configuring PDSCH RE mapping), the predefined symbol configuration indicating a set of more than one symbol, the starting symbol being selectable from the set based on control signaling indicating which symbol of the set of more than one symbol is to be used as the starting symbol (Wang, paragraphs [0044] and [0054], 5G PDSCH starting symbols and ending symbols in mini-slot embodiments in a signaling design scheme for configuring PDSCH RE mapping [starting symbol of a mini-slot is selected from the set of symbols in the slot]), the predefined symbol configuration further indicating a duration of the scheduled transmission in number of symbols (Wang, paragraphs [0044], symbol locations of control channels ; paragraph [0054], 
transmitting the uplink control information based on the determined starting symbol (Wang, paragraphs [0037], uplink control channel).

Wang does not explicitly disclose, but Lin does disclose that the configuration is for a transmission on a Physical Uplink Control Channel, PUCCH (Lin, paragraphs [0069]-[0070], PUCCH).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the mini-slots on the PUCCH of Lin.  The motivation to combine the references would have been to efficiently schedule communications.

Wang does not explicitly disclose, but Pelletier discloses the symbol configuration being at least in part semi-persistently configured (Pelletier, paragraph [0097], symbol-based TTI duration; paragraph [0099], TTI durations based on semi-persistent grant or assignment).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use semi-persistent grant, as in Pelletier in the invention of Wang.  The motivation to combine the references would have been to efficiently schedule communications.


Claims 2 is rejected under substantially the same rationale as claim 1. 

claim3, Wang discloses a method of operating a network node in a radio access network (Wang, paragraph [0016], base station of a wireless communication service), the method comprising: 
configuring a user equipment (Wang, paragraph [0016], mobile device of a wireless communication service) with a predefined symbol configuration (Wang, paragraph [0023], the information can be transmitted on the DCI), the symbol configuration indicating a starting symbol of a scheduled transmission (Wang, paragraph [0054], 5G PDSCH starting symbols and ending symbols in mini-slot embodiments in a signaling design scheme for configuring PDSCH RE mapping) carrying uplink control information comprising Hybrid Acknowledgement Repeat Request, HARQ, feedback transmission (Wang, paragraph [0037], DCI can carry information about scheduling grants for HARQ) in a transmission timing structure, the transmission timing structure representing a time interval corresponding to a substructure of a slot and comprising a plurality of symbols (Wang, paragraph [0054], 5G PDSCH starting symbols and ending symbols in mini-slot embodiments in a signaling design scheme for configuring PDSCH RE mapping), the predefined symbol configuration indicating a set of more than one symbol, the starting symbol being selectable from the set based on control signaling indicating which symbol of the set of more than one symbol is to be used as the starting symbol (Wang, paragraphs [0044] and [0054], 5G PDSCH starting symbols and ending symbols in mini-slot embodiments in a signaling design scheme for configuring PDSCH RE mapping [starting symbol of a mini-slot is selected from the set of symbols in the slot]), the predefined symbol configuration further indicating a duration of the scheduled transmission in number of symbols (Wang, paragraphs [0044], symbol locations of control channels ; paragraph [0054], 5G PDSCH starting symbols and ending symbols in mini-slot embodiments in a signaling design scheme for configuring PDSCH RE mapping [starting symbol of a mini-slot is selected from the set of symbols in the slot]); and 


Wang does not explicitly disclose, but Lin does disclose that the configuration is for a transmission on a Physical Uplink Control Channel, PUCCH (Lin, paragraphs [0069]-[0070], PUCCH).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the mini-slots on the PUCCH of Lin.  The motivation to combine the references would have been to efficiently schedule communications.

Wang does not explicitly disclose, but Pelletier discloses the symbol configuration being at least in part semi-persistently configured (Pelletier, paragraph [0097], symbol-based TTI duration; paragraph [0099], TTI durations based on semi-persistent grant or assignment).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use semi-persistent grant, as in Pelletier in the invention of Wang.  The motivation to combine the references would have been to efficiently schedule communications.


Claims 4 is rejected under substantially the same rationale as claim 3.

Regarding claim 5, Wang in view of Lin, and further in view of Pelletier discloses the method according to claim 1, wherein the predefined symbol configuration is at least one of: configured with Radio Resource Control layer control signaling; and semi-persistently configured (Wang, paragraph [0039], semi-statically using RRC signaling).

claim 6, Wang in view of Lin, and further in view of Pelletier discloses the method according to claim 1, wherein the scheduled transmission represents transmission on a shared physical channel (Wang, paragraph [0054], 5G PDSCH starting symbols and ending symbols in mini-slot embodiments in a signaling design scheme for configuring PDSCH RE mapping).

Regarding claim 7, Wang in view of Lin, and further in view of Pelletier discloses the method according to claim 1, wherein the starting symbol is determined in relation to a structure reference symbol of the transmission timing structure (Wang, Figs. 4-6 show symbol positions in reference to the beginning symbol of a resource block; paragraph [0054], 5G PDSCH starting symbols and ending symbols in mini-slot embodiments in a signaling design scheme for configuring PDSCH RE mapping).

Regarding claim 8, Wang in view of Lin, and further in view of Pelletier discloses the method according to claim 1, wherein the transmission timing structure comprises a control region covering a configurable number of symbols (Wang, Figs. 4-6; paragraph [0057], Res 402 can be employed for downlink control channel information).

Regarding claim 9, Wang in view of Lin, and further in view of Pelletier discloses the method according to claim 1, wherein the duration of a symbol of the transmission timing structure is dependent on a numerology, wherein the numerology is configurable (Wang, Figs. 4-6; paragraph [0024], data rates of tens of megabits per second, or at least one gigabit per second).

Regarding claim 11, Wang in view of Lin, and further in view of Pelletier discloses the method according to claim 1, wherein the starting symbol is additionally determined based on downlink control information (Wang, paragraph [0037], the information is transmitted based on the DCI).

Regarding claim 12, Wang in view of Lin, and further in view of Pelletier discloses the method according to claim 1, wherein the predefined symbol configuration is at least one of part of and signaled in, a resource configuration (Wang, paragraph [0039], semi-statically using RRC signaling).

Regarding claim 13, Wang in view of Lin, and further in view of Pelletier discloses the method according to claim 1, wherein at least one of the predefined symbol configuration and an associated resource configuration is valid for a duration of a plurality of transmission timing structures (Wang, paragraph [0033], configuring a single RE mapping pattern for all of the PRBs).

Claims 14 is rejected under substantially the same rationale as claim 1.  Wang further discloses a non-transitory computer storage medium storing executable instructions that, when executed, cause processing circuitry to at least one of control and perform a method (Wang, paragraph [0012], computer executable instructions).

Claim 16 is rejected under substantially the same rationale as claim 5.

Regarding claim 17, Wang in view of Lin, and further in view of Pelletier discloses the method according to claim 6, wherein the shared physical channel is one of a physical uplink shared channel and a physical downlink shared channel (Wang, paragraph [0054], 5G PDSCH starting symbols and ending symbols in mini-slot embodiments in a signaling design scheme for configuring PDSCH RE mapping).

Regarding claim 18, Wang in view of Lin, and further in view of Pelletier discloses the method according to claim 6, wherein the starting symbol is determined in relation to a structure reference 

Regarding claim 19, Wang in view of Lin, and further in view of Pelletier discloses the method according to claim 7, wherein the structure reference symbol of the transmission timing structure is a first symbol of the transmission timing structure (Wang, Figs. 4-6 show symbol positions in reference to the beginning symbol of a resource block; paragraph [0054], 5G PDSCH starting symbols and ending symbols in mini-slot embodiments in a signaling design scheme for configuring PDSCH RE mapping).

Regarding claim 20, Wang in view of Lin, and further in view of Pelletier discloses the method according to claim 7, wherein the structure reference symbol of the transmission timing structure is a symbol of a control region within the transmission timing structure (Wang, Fig. 6, first symbol position is the control channel OFDM symbol).

Regarding claim 21, Wang in view of Lin, and further in view of Pelletier discloses the method according to claim 13, wherein the duration of the plurality of transmission timing structures is at least 5 transmission timing structures (Wang, paragraph [0033], configuring a single RE mapping pattern for all of the PRBs).


Response to Arguments
Applicant's arguments filed December 31, 2021 have been fully considered but they are moot in view of the new grounds of rejection.

Applicant further asserts that R1's bits in a DCI to indicate an OFDM starting symbol is not the same as Applicant's control signaling indicating which symbol of a set of symbols that exists in the user equipment as part of a predefined symbol configuration.  However, this is incorrect.  A person of ordinary skill in the art, at the time of the invention, would have known that DCI is Downlink Control Information, and is a predefined format for control signaling in LTE standards.  R1's bits in a DCI to indicate an OFDM starting symbol is the same as Applicant's control signaling indicating which symbol of a set of symbols that exists in the user equipment as part of a predefined symbol configuration.
Applicant further asserts that the Examiner has taken official notice in the claims rejections.  However, this is incorrect.  The Examiner has not taken official notice in the claim rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                   


                                                                                                                                                                                     /FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466